Citation Nr: 0506811	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to May 1969 
with a subsequent period of service in the National Guard and 
Air Force Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision, the RO denied entitlement to TDIU.  

This matter also comes before the Board on appeal of a 
January 2003 rating decision that denied the veteran's 
application to reopen the claim of service connection for a 
psychiatric disorder to include as secondary to service-
connected disabilities.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §5108; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), in November 
2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record now before the Board.

The now reopened claim of entitlement to service connection 
for a psychiatric disorder and the TDIU claim are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder to include as secondary to service-connected 
disabilities; after the veteran was notified of the decision 
and of his procedural and appellate rights, he did not 
perfect a timely appeal and the rating decision became final.

2.  The additional evidence presented since the April 1999 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision, denying the petition to 
reopen the claim of service connection for a psychiatric 
disorder, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  New and material has been presented to reopen the claim 
of service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As the jurisdictional issue of whether new and material 
evidence has been presented to reopen the claim is resolved 
in the veteran's favor, the Board dispenses with ensuring 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), which is the only part of the appeal that is being 
decided in this decision. 



New and Material Evidence

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its probative weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be 
considered is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).


Evidence Previously Considered

Service connection has been granted for residuals of a 
cervical spine fracture and headaches. 

Service connection for a psychiatric disorder was initially 
denied by the RO in an April 1999 rating decision on a direct 
basis given that there was no evidence of any service-related 
nervous disorder, and, on a secondary basis, given that the 
evidence of record failed to establish any relationship 
between a psychiatric disorder and the service-connected 
disabilities.  

Although veteran expressed disagreement with the RO's April 
1999 rating decision and the RO issued a statement of the 
case, the veteran did not file a substantive appeal and the 
appeal was not perfected for appellate review by the Board. 

Thereafter the veteran petitioned the RO to reopen the claim 
in October 2002 and in a rating decision dated January 2003, 
the RO found that new and material evidence had not been 
presented to reopen the claim.  

The evidence previously considered consists of service 
medical and personnel records, a February 1999 report of VA 
examination and 1997-1998 records of the Jackson VA Medical 
Center.  None of the items contained competent medical 
evidence of a relationship between the veteran's diagnosed 
depressive disorder and service or any of his service-
connected disabilities.


Current Claim

In October 2002, the veteran filed his current application to 
reopen the claim of service connection for a psychiatric 
disorder. 

The additional evidence presented consists of clinical 
records from the Jackson VAMC, covering the period from 1998 
to 2003, and an April 2002 report of VA examination.  The VA 
examiner, who conducted a neurology examination, not a 
psychiatric examination, expressed the opinion that, based on 
a review of the claims file, the veteran's service-connected 
cervical spine and headache disabilities resulted in the 
veteran's depression.

As the additional evidence relates to an unestablished fact 
necessary to substantiate the claim of whether the veteran 
has a currently diagnosed psychiatric disorder that is 
related to his service-connected disabilities, the lack of 
which is the reason the claim was previously denied, and as 
the additional evidence raises a reasonable possibility of 
substantiating the claim, the additional evidence meets the 
regulatory definition on new and material evidence and the 
claim is reopened.




ORDER

New and material evidence to reopen the claim of service 
connection for a psychiatric disorder has been presented and 
to this extent the appeal is granted.


REMAND

Although the claim of service connection is reopened, the 
Board determines that further evidentiary development under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), is required 
before considering the merits of the claim, specifically, a 
VA psychiatric opinion on the relationship, if any, between 
the service-connected disabilities and a psychiatric 
disorder. 

As for the TDIU claim, the veteran currently meets the 
percentage requirements of a combined rating of 70 percent 
for a TDIU.  38 C.F.R. § 4.16(a).  The record shows that the 
veteran took regular retirement because he was unable to work 
and he could not wait for a disability retirement.  The 
veteran testified that he has sought other employment, but no 
one will hire him because of his health problems. 

On VA examination in April 2002, the examiner expressed the 
opinion that the veteran was unemployable due to the service-
connected cervical spine disability and headache 
disabilities, resulting in depression.  As the examiner 
consider depression, a nonadjudicated service-connected 
disability, in formulating his opinion on whether the veteran 
is unemployable, and as the issue of service connection for a 
psychiatric disorder is pending before the Board, the Board 
is deferring a decision on the TDIU claim until the issue of 
service connection for a psychiatric disorder is finally 
adjudicated. 

For the above reasons, the case is REMANDED for the 
following:

1.  Obtain records from the Jackson, 
Mississippi VAMC for treatment of 
depression since September 2003. 

2.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
whether the veteran has a psychiatric 
disorder and, if so, whether the 
psychiatric disorder is causally related 
to the service-connected disabilities of 
cervical spine and headaches.  The 
examination should include psychological 
testing.  The claims file must be made 
available for review by the examiner.  

In formulating the medical opinion, 
the examiner is asked to consider 
whether it is at least as likely as 
not that the psychiatric disorder, 
if any, is etiologically related to 
the service-connected disabilities 
of the cervical spine and headaches. 

The term "at least as likely as 
not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

3.  After the above development has been 
completed, adjudicate the claim of service 
connection for a psychiatric disorder.  If 
any additional evidence is received that 
pertains to the TDIU claim that should 
also be considered.  In any benefit sought 
remains denied, issue a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


